—Judgment unanimously affirmed. Memorandum: Because County Court did not advise defendant of the potential periods of incarceration, the waiver by defendant of the right to appeal does not encompass his challenge to the severity of the sentence (see, People v Wynn, 262 AD2d 1052; People v Shea, 254 AD2d 512, 513; cf., People v Lococo, 92 NY2d 825, 827). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, DiTullio, J. — Attempted Robbery, 1st Degree.) Present — Green, A. P. J., Hurlbutt, Scudder and Lawton, JJ.